DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is/are objected to because of the following informalities:  grammatical error in line 14, “the an average concentration” should be “the average concentration”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 11, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 11, and 17 recites the limitation "the defective ion-exchanged glass-ceramic substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant recites in claim 1, contacting “a strengthened glass-ceramic substrate” with the salt bath.  Therefore, the Examiner 
Claims 8 recite the limitation "the non-defective ion-exchanged glass-ceramic substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has not recited a non-defective ion-exchanged glass ceramic substrate in claims 1 or 6.  Applicant has recited a method of removing a defective area in a strengthened glass substrate, but has not defined the method results in a non-defective ion-exchanged glass ceramic substrate.  Further, the claim only defines a difference between an average concentration of total metal monovalent cations between at least one defective area and one or more non-defective areas (i.e. defines relative areas).  Applicant has not clearly defined “a non-defective ion exchanged glass-ceramic substrate”, defective is a relative term, and the term non-defective ion exchanged glass-ceramic substrate is not defined.  Defect is also a relative term and is broadly interpreted as any feature on the glass ceramic substrate having a height or depth of greater than or equal to at least 1.2 nm and a width or length of greater than or equal to 5 microns.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 19, and 20 of U.S. Patent No. 10,351,472 in view of Momono (US 2016/0355434A1).
Regarding claims 1-6, Claims 1-5, 19, and 20 of the patent claims the same method steps of claims 1-6 of the current application, except the claims of the patent claims the method is performed on a strengthened substrate.  While the patent fails to explicitly state a strengthened glass-ceramic .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 – hereinafter Allan) in view of Momono (US 2016/0355434A1).
Regarding claims 1 and 4, Allan (Fig. 3, [0030] and [0031]) discloses stress profiles obtained by a single ion exchange process and a double ion exchange process.  Allan discloses after a single ion exchange performing an additional ion exchange on the glass, referenced as a double ion exchange process.  Allan discloses K2O concentration profiles of glass strengthened by a single ion exchange and a glass strengthened by a double ion exchange process.  Allen discloses after a single ion exchange (glass 1 in Fig. 3) comprises 18 wt% K2O in the glass surface, where the glass surface provides for at least one defective area having an average concentration of total metal (K+) monovalent cations.  Allan discloses a base glass, which includes non-ion exchanged glass that is below the surface (corresponding to at least one or more non-defective areas), having an average concentration of total metal (K+) monovalent cations at approximately 2.06 mol% K2O (~3.0 wt% - based on mol% composition disclosed by Allan ([0021]).  Allan ([0022]) further discloses sodium ions in the surface region of the glass are exchanged for 2O mol% of the surface ion exchange glass, it would be obvious to a person having ordinary skill in the art, a majority, such as at least 80%, of the original sodium in the surface is ion-exchanged with the potassium in the potassium nitrate salt disclosed by Allan ([0031]) in order to provide for the 18 wt% K2O disclosed by Allan (glass 1 Fig. 3).  With 18 wt% K2O, in a substrate in the surface disclosed by Allan, and assuming substantially all Na+ exchanged for K+ in the surface with the base glass composition disclosed by Allan ([0021]), this provides for about 23 mol%  K2O (calculated using composition in [0021]).   Therefore, with the disclosure of approximate compositions in the surface (i.e. at least one defective area) of a glass after a single ion exchange by Allan and the concentration of the base glass which is the concentration of non-ion exchanged glass below the surface (i.e. one or more non-defective areas) , it would be obvious to a person having ordinary skill in the art, with the ion exchanged surface (i.e. at least one defective area) having an average total concentration of total metal (K+) monovalent cations of 23 mol%, and one or more non-defective areas (i.e. base glass below ion exchanged surface) having an average total metal (K+) monovalent cations concentration of 2.06 mol%.  This provides for at least one defective area having an average concentration of total metal (K+) monovalent cations that deviates from the average concentration of total metal (K+) monovalent cations of the one or more non-defective areas by about 21 mol%, which is within Applicant’s claimed range greater than or equal to 10 mol%, as claimed in claim 1, and greater than or equal to 20 mol%, as claimed in claim 4.  
Allan ([0031]) further discloses following a single ion exchange (pure KNO3) an additional ion exchange, referenced as a double ion exchange (glass 2 in Fig. 3) where the glass surface (i.e. at least one defective area) comprises approximately 3.0 wt% K2O, which is approximately the same K2O wt% (2.06 mol% which is approx. 3.0 wt%) calculated for the non ion-exchanged glass (i.e. base glass below the surface - corresponding to one or more non defective areas).  Further, Allan discloses in the second ion exchange, a pure NaNO3 salt bath at a temperature of 410 degrees C, which is within Applicant’s 3 provides for the contacting of a strengthened substrate (i.e. substrate with a single ion exchange performed in KNO3) with the second ion exchange salt bath (corresponding to a salt bath).  Based on the disclosure of a double ion exchange of an ion-exchangeable substrate comprising Na2O, it would be obvious to a person having ordinary skill in the art, removing the strengthened substrate from the NaNO3 salt bath when performing a double ion exchange having the wt% concentration of K2O at the surface slightly less than 3 wt% (~2.06 mol%), which provides for at least one defective area (i.e. glass surface) having an average concentration of total metal (K+) monovalent cations that deviates from the average concentration of total metal (K+) monovalent cations of the one or more non-defective areas (i.e. non ion-exchanged glass below the surface) by less than 10 mol%.
Allan fails to disclose the strengthened glass substrate is a strengthened glass-ceramic substrate.  However, Allan ([0020]) further discloses the strengthening includes glasses having 60-70 mol% SiO2, 0-15 mol% Li2O, 0-20 mol% Na2O, and 0-10 mol% K2O, and Allan discloses ([0022]) strengthening steps are ion exchange steps with alkali metal ions.  Further, Momono discloses (abstract, [0053], [0122]) a crystallized glass or substrate (i.e. glass ceramic) that can be strengthened by ion exchange for crack prevention and enhancing mechanical strength.  Momono ([0065] discloses the crystallized glass substrate strengthened by replacing Na+ ions in the crystallized glass with K+ ions and discloses ([0138]) ion exchange by potassium nitrate and sodium nitrate.  Momono ([0065]) discloses the glass ceramic comprising preferably at least 6 mol% Na2O and at most 25 mol% Na2O.  Momono ([0059]-[0060]) also discloses at least 50 mol% to at least 70 mol% SiO2, ([0083]-[0085] and >0 mol% to preferably at most 5.0 mol% K2O, and ([0097]-[0098]) Li2O >0 mol% at most 10.0 mol%.  Therefore, it would be obvious to a person having ordinary skill in the art, a glass ceramic comprising overlapping mol% ranges of silica and alkali metals could be substituted in the method of a double ion exchange process disclosed by Allan.  Further, with the substitution of the glass ceramic disclosed by Momono and overlapping compositional 2, Al2O3, B2O3, Li2O, Na2O, K2O, and MgO, disclosed by Allan ([0021]) and Momono (discussed above and Claims), it would be obvious to a person having ordinary skill in the art, a glass ceramic composition after a 1st ion exchange with approximate compositions in the surface (i.e. at least one defective area) of a glass after a single ion exchange by Allan and the concentration of the base glass ceramic which is the concentration of non-ion exchanged glass below the surface (i.e. one or more non-defective areas).  Further, it would be obvious to a person having ordinary skill in the art, with the ion exchanged glass ceramic surface (i.e. at least one defective area) having an average total concentration of total metal (K+) monovalent cations of 23 mol%, and one or more non-defective areas (i.e. base glass ceramic below ion exchanged surface) having an average total metal (K+) monovalent cations concentration of ~2 mol%.  This provides for at least one defective area of the glass ceramic having an average concentration of total metal (K+) monovalent cations that deviates from the average concentration of total metal (K+) monovalent cations of the one or more non-defective areas of the glass ceramic by about 21 mol%, which is within Applicant’s claimed range greater than or equal to 10 mol%, as claimed in claim 1, and greater than or equal to 20 mol%, as claimed in claim 4.  
Regarding claim 5, as discussed in the rejection of claim 1 above, the glass ceramic of Momono is substituted in the method of Allan.  Momono discloses the SnO2 component is more preferably at most 0.2 mol%, it would be obvious to a person having ordinary skill in the art the amount of SnO2 in the glass ceramic substrate after removing the salt bath as having the at least one defective area having a second (i.e. Sn+) monovalent cation concentration of total metal monovalent cations of the one or more non-defective areas by less than 5 mol%.  
Allowable Subject Matter
Claims 6 contains allowable subject matter.  The Examiner will consider allowance of claim 6 if the claim is/are rewritten in independent form including all of the limitations of the base claim and any intervening claims and if Applicant sufficiently overcomes the Double Patenting Rejection of claim 6.  
s 2, 3, 9-10 and 12-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowance of claims 7, 8, 11, and 17 hinge upon resolution of the 35 U.S.C. 112(b)/112 (pre-AIA ), second paragraph rejection discussed above.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest the average concentration of the at least one defective area comprises greater than or equal to 60 mol% of a first metal monovalent cation before the strengthened substrate is contacted with the salt bath, as claimed in claims 2 and 3, and the roughness before contact with the salt bath and the roughness after removal from the salt bath, as claimed in claims 6-17 with the claimed at least one defective area and one or more non-defective areas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LISA L HERRING/Primary Examiner, Art Unit 1741